19-23013-rdd          Doc 79       Filed 01/02/20 Entered 01/02/20 20:33:09                      Main Document
                                                Pg 1 of 16




Yitzchak E. Soloveichik, Esq.
BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
Attorneys for the Claimants Identified in
Exhibit A (annexed hereto)
60 East 42nd Street, Suite 4600
New York, NY 10165
(212) 697-6484


Ilana Volkov, Esq.
McGRAIL & BENSINGER LLP
Special Bankruptcy Counsel for the Parties
Identified on the Notice of Appearance filed at Docket #71
888-C 8th Ave. #107
New York, NY 10019
(201) 931-6910

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re
                                                                         Chapter 11
                             1
53 Stanhope LLC, et al.,
                                                                         Case No. 19-23013 (RDD)
                                                                         Jointly Administered

                                    Debtors.
------------------------------------------------------------X

            RESPONSE TO DEBTORS’ OBJECTION TO “INVESTOR CLAIMS”

TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

         The claimants identified in Exhibit A annexed hereto (collectively, the “Claimants”), by

and through their undersigned attorneys, file this response (the “Response”) to the objection of

53 Stanhope LLC and the jointly administered debtors herein (each a “Debtor” and collectively,

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St
LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
19-23013-rdd      Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09           Main Document
                                          Pg 2 of 16



the “Debtors”) to “Investor Claims” [Docket No. 67] (the “Claim Objection”), and respectfully

represent as follows:

                               PRELIMINARY STATEMENT

       1.      As a gating issue, the Claimants respectfully submit that the hearing on the Claim

Objection should be adjourned for two significant reasons: (i) if the Court appoints a Chapter 11

Trustee, that independent fiduciary will need time to assess the merits of the Claimants’ claims

(the “Claims”) and address them accordingly; and (ii) in any event, there is need for extensive

discovery to rebut the conclusory, dismissive and oftentimes misleading positions advanced by

the Debtors in opposition to the Claims.

       2.      By way of quick procedural context, on December 18, 2019, some of the

Claimants retained McGrail & Bensinger LLP (“M&B”) as special bankruptcy counsel. M&B

filed a Notice of Appearance on December 19, 2019 at Docket No. 71. On the same day, the

Brooklyn Lenders filed a motion to appoint a Chapter 11 Trustee [Docket No. 72] (the “Trustee

Motion”). Shortly thereafter, M&B contacted Debtors’ counsel to request an adjournment of the

hearing on the Claim Objection as a professional courtesy (i.e., so they can get up to speed on the

case and evaluate how to respond to the Claim Objection) and in view of the Trustee Motion.

After speaking with the Court’s deputy clerk on December 26, 2019, M&B advised Debtors’

counsel of two potential hearing dates to which the Claim Objection could be rescheduled (one

in late January and one in late February 2020). On the morning of December 27, 2019, Debtors’

counsel advised M&B that the Debtors do not consent to an adjournment.

       3.      The potential appointment of a Chapter 11 Trustee and the need for an

evidentiary hearing on the Claim Objection establish that the hearing on the Claim Objection

should be adjourned. First, if the Court appoints a Chapter 11 Trustee, it should be the Trustee



                                                2
19-23013-rdd      Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09           Main Document
                                          Pg 3 of 16



who determines whether and on what grounds to object to the Claims, as well as whether any of

the Claims, if allowed, should be subordinated to equity. Second, regardless of whether the

Court appoints a Trustee, the Claimants are entitled to a trial on the merits of their Claims (as

was clearly requested by them in their proofs of claim). Thus, the Court should allow them the

opportunity to engage in meaningful discovery and to an evidentiary hearing as opposed to

having to respond, in a truncated hearing on motion day, to a sweeping pleading without the

rights afforded by the Federal Rules of Civil Procedure (the “Civil Rules”) and Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

       4.      In the event the Court determines to hear the Claim Objection on the January 8th

return date, the Claimants set forth their preliminary response herein and respectfully reserve the

right to supplement this pleading if ultimately the Court determines to hold an evidentiary

hearing on the merits of the Claims.

       5.      The Claims are based on unjust enrichment, conversion and securities fraud; none

of the general unsecured claims is based on a writing. The Claims are direct claims against

twelve (12) of the Debtors (the “Twelve Debtors”) and are not asserted in any derivative

capacity. The Claims clearly allege that more than $20 million were misappropriated or stolen

from the Claimants, but that a trial is required to prove the Claimants’ exact damages against the

Twelve Debtors. Exhibit A, annexed hereto, sets forth a summary of the claims asserted by the

Claimants against the Twelve Debtors.

       6.       The Twelve Debtors are fully aware of the nature of the Claims, when the

Claims arose and the basis for the Claims, as all but one of the Twelve Debtors have been

involved in litigation with many of the Claimants since 2017. Most egregiously, the Twelve

Debtors, through the two individuals in control – Yechezkel Strulovitch (“Strulovitch”) and



                                                3
19-23013-rdd        Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09                 Main Document
                                            Pg 4 of 16



Yechiel Oberlander (“Oberlander”) – are in possession of the majority of documents needed to

trace their fraud and conversion of the Claimants’ significant funds.

                                            BACKGROUND

        7.      The Debtors took part in a massive scheme to defraud over 180 people, along

with related corporate entities, out of more than $20,000,000 through the promotion of so-called

“investments” in New York real estate. The Claimants are individuals (the “Individual

Claimants”) and twenty-three limited liability companies (the “LLC Claimants”) who comprise

the substantial majority of the defrauded parties in number and dollar amount. The scheme was

masterminded by Strulovitch and Oberlander (collectively, the “Individual Malefactors”).

        8.      Specifically, the Individual Malefactors persuaded numerous individuals – mostly

foreigners – to “invest” collectively over $20 million (the “Funds”) in over twenty parcels of real

property located in New York City (collectively, the “Investment Properties” and, individually,

the “Investment Property”). Those Individual Claimants transferred their money based upon

false representations that the Individual Malefactors made in prospectuses, including with respect

to the properties’ purchase price, and that the Funds would be used solely to purchase and

renovate specific Investment Properties. In return for the transmittal of Funds, the Individual

Claimants would purchase membership interests in the LLC Claimant.2 The LLC Claimants, in

turn, were given 45 or 46 percent interests in one of twenty-two limited liability companies

(collectively, the “Holding Companies” and, individually, a “Holding Company”) that each held

title to a respective Investment Property.3 CSRE LLC (“CSRE”), an entity wholly owned by the

Individual Malefactors , owns the remaining 54 or 55 percent in each Holding Company.


2
  The Debtors inaccurately contend (in Paragraph 3 of the Claim Objection) that the LLC Claimants hold only
“profit sharing interests” in four subject Debtors.
3
  One LLC Claimant – 1283 Bushwick Operations LLC – never received an interest in a Holding Company, because
the intended investment property was never purchased.

                                                     4
19-23013-rdd         Doc 79      Filed 01/02/20 Entered 01/02/20 20:33:09                    Main Document
                                              Pg 5 of 16



          9.     The Individual Malefactors were the managers of the LLC Claimants until

September 2019, when they were removed as managers by the LLC Claimants’ members. The

Individual Malefactors are the managers of the Holding Companies.4

          10.    Rather than use the Funds to purchase and develop the Investment Properties, the

Individual Malefactors diverted them to other limited liability companies controlled by the

Individual Malefactors. These other companies included both (i) the Holding Companies and (ii)

other entities (the “Secret LLCs”) controlled by the Individual Malefactors that owned and

developed properties (the “Secret Properties”) in which the Individual Claimants and LLC

Claimants held no interest. Some of the Funds were diverted by the Individual Malefactors

before the Funds even reached the LLC Claimants’ accounts. Likewise, even when Funds

reached the LLC Claimants’ accounts, they were then diverted by the Individual Malefactors

before the funds reached their respective Holding Companies. The Funds were commingled in

Strulovitch and Oberlander’s personal accounts or other accounts controlled by them and then

used for unrelated Holding Companies, in which the LLC Claimants had no ownership interest,

and/or the Secret LLCs.

          11.    The Twelve Debtors against whom the Claimants assert claims consist of four

Holding Companies and eight Secret LLCs, all as more particularly illustrated on Exhibit A

hereto.

          Federal Court Litigation

          12.    In April 2017, the LLC Claimants5 and some of the Individual Claimants

commenced an action in the United States District Court for the Eastern District of New York

4
  As noted in the proposed amended complaint in the Federal Action, there are two exceptions. With respect to 657-
665 5th Avenue LLC and Willoughby Estates LLC, CSRE transferred a small portion of their ownership interests to
individual investors, and those investors, together with the LLC Claimant, removed the Individual Malefactors as
managers in September 2019.
5
  One LLC Claimant – 1285 Bushwick – was not a Plaintiff in the Federal Action.

                                                        5
19-23013-rdd           Doc 79      Filed 01/02/20 Entered 01/02/20 20:33:09          Main Document
                                                Pg 6 of 16



against the Individual Malefactors, the Holding Companies, most of the Secret LLCs, and other

entities controlled by the Individual Malefactors (the “Federal Action”).

           13.     In the Second Amended Complaint6 in the Federal Action, the plaintiffs asserted

securities fraud claims against Strulovitch, Oberlander, and the Holding Companies based upon

the purchase of membership interests in the Holding Companies. The plaintiffs also asserted

claims for breaches of fiduciary duty by Strulovitch and Oberlander in their roles as managers of

the Holding Companies. The LLC Claimants asserted claims for constructive trust against most

of the Secret LLCs.           Finally, the plaintiffs asserted claims for common law fraud, unjust

enrichment, constructive trust, and accounting.

           14.     The claims in the Second Amended Complaint were asserted directly, and not

derivatively, by the LLC Claimants.

           15.     The defendants moved to compel arbitration based upon twenty-two operating

agreements (the “Holding Company Agreements”) among the LLC Claimants, their respective

Holding Companies, CSRE, and certain members of the LLC Claimants. The Holding Company

Agreements contain an arbitration clause providing that any claims relating to the Holding

Company Agreements should be arbitrated.

           16.     The district court (Amon, J.) held that “the LLC Plaintiffs and the Individual

Plaintiffs who executed a Holding Company Agreement must arbitrate their claims against the

Individual Defendants and the Holding Company Defendants for each agreement signed,”

though claims against other defendants were not arbitrable. (Slip Op.7 at 30, 34)

           17.     Because the court either dismissed or referred to arbitration the plaintiffs’ federal

securities claim – their sole federal cause of action – the court declined to retain supplemental


6
    A copy of the Second Amended Complaint is attached hereto as Exhibit B.
7
    A copy of Judge Amon’s decision is attached hereto as Exhibit C.

                                                         6
19-23013-rdd        Doc 79      Filed 01/02/20 Entered 01/02/20 20:33:09                Main Document
                                             Pg 7 of 16



jurisdiction over the plaintiffs’ remaining state law claims. (Id. at 40.)

          18.   On December 23, 2018, after the parties failed to reach an agreement on

arbitrating all claims, including those not subject to the arbitration agreements, the plaintiffs

submitted a pre-motion letter, in accordance with the court’s individual rules, seeking leave to

amend their complaint in order to proceed with the litigation of their viable, non-arbitrable

claims.

          19.   On November 26, 2019, after significant pre-motion briefing and oral argument,

the court directed the plaintiffs to file a formal motion for leave to amend, including a proposed

amended complaint. On December 30, 2019, the plaintiffs filed their motion for leave to amend

and submitted a proposed amended complaint. (See Exhibit D, attached hereto).

          The Bankruptcy Proceedings and the Claimants’ Claims

          20.   On May 20, 2019, each of the Debtors filed a Chapter 11 petition, except 167 Hart

LLC, which filed its petition on May 21, 2019.

          21.   The Debtors include four of the Holding Companies8 and eight of the Secret

LLCs.9

          22.   On August 9, 2019, the Claimants filed their proofs claim.

          23.   The Claimants filed proofs of claim (the “Claims”) against the four Holding

Company Debtors and the eight Secret LLC Debtors (the “Twelve Debtors”). A description of

each Claimant, the Twelve Debtors against whom the Claims are asserted and the nature of each

claim is set forth on Exhibit A.

          The Bankruptcy Proceedings and the Claimants’ Claims

8
  The four Holding Company Debtors are 325 Franklin LLC, 618 Lafayette LLC, 106 Kingston LLC, and 1213
Jefferson LLC (collectively, the “Holding Company Debtors”).
9
  The seven Secret LLC Debtors are 53 Stanhope LLC, 55 Stanhope LLC, 92 South 4th St LLC, 834 Metropolitan
Avenue LLC, 1125-1133 Greene Ave LLC, APC Holding 1 LLC, 167 Hart LLC, and Eighteen Homes LLC
(collectively, the “Secret LLC Debtors”).

                                                     7
19-23013-rdd      Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09           Main Document
                                          Pg 8 of 16



       24.     The Claimants attached statements of claim (“Statements of Claim”) to the

Claims. The Statements of Claim explained how the Twelve Debtors had injured the Claimants,

giving rise to their claims. In particular, the Individual Malefactors diverted Funds from both the

Individual Claimants and from the LLC Claimants. The Statements of Claim further explained

that, as noted above, the Individual Malefactors diverted those funds to the Debtors. The

Debtors retained and used those funds for their own benefit or for the benefit of other entities

owned and/or controlled by the Individual Malefactors, and not for the benefit of the Claimants

as intended.

       25.     The claims submitted by the LLC Claimants were submitted by the LLC

Claimants directly; they were not submitted derivatively on behalf of the LLC Claimants.

Nothing in the Proofs of Claim suggests that their claims are derivative.

                                      Objection to Proof of Claim

       26.     The Claim Objection alleges that:

               (a) To the extent the Claims are allowed, they arise from the sale of securities of
               affiliates of the Debtors and must be subordinated under Bankruptcy Code section
               510(b),
               (b) The Claims are not prima facie allowed because no claim amounts are stated,
               no documentation for the Claims is provided, no dates are provided for when the
               claims arose, nor is a legal basis for liability alleged,
               (c) The Claimants assert both direct claims on their personal behalf and derivative
               claims on behalf of investment entities through which they invested, thereby
               creating an impermissible conflict of interest under both New York and Federal
               law,
               (d) The Claims against the Holding Company Debtors are contradicted by the
               Federal Action Complaint which admits that all amounts invested in the Holding
               Company Debtors were returned to the Claimants,
               (e) The Claims fails to allege specific misconduct by the Relief Debtors, let alone
               facts that would support a legally cognizable claim, and
               (f) Even if the Relief Debtor Claims are deemed prima facie valid, their allowance
               is subject to the outcome of arbitration proceedings against the LLC Defendants,
               and should be stayed pending arbitration.



                                                 8
19-23013-rdd       Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09               Main Document
                                           Pg 9 of 16




                                       LEGAL ARGUMENT

        A.      The Claims are Prima Facie Valid

        27.     Pursuant to Bankruptcy Rule 3001(a), a proof of claim “is a written statement

setting forth a creditor’s claim.”      Furthermore, the proof of claim must conform to the

appropriate Official Form (Form B10). Fed. R. Bank. P. 3001(a); see In re Residential Capital,

LLC, 501 B.R. 531, 538 (Bankr. S.D.N.Y. 2013) (quoting In re Allegheny Int'l, Inc., 954 F.2d

167, 173 (3d Cir. 1992) ("Initially, the claimant must allege facts sufficient to support the claim.

If the averments in his filed claim meet this standard of sufficiency, it is 'prima facie' valid.")).

        28.     Pursuant to Bankruptcy Rule 3001(c), only if a claim is based on a writing should

a copy of the writing be attached to the proof of claim. Fed. R. Bankr. P. 3001(c).

        29.     Bankruptcy Rule 3001(f) states, in turn, that a proof of claim executed and filed in

accordance with the Bankruptcy Rules constitutes prima facie evidence of the validity and

amount of the claim. Fed. R. Bankr. P. 3001(f). See In re Residential Capital, LLC, No. 12-

12020 (MG), 2014 Bankr. LEXIS 502, at *9 (Bankr. S.D.N.Y. Feb. 6, 2014) (“Correctly filed

proofs of claim "constitute prima facie evidence of the validity and amount of the claim.”).

        30.     Official Bankruptcy Form B10 sets forth the content and format for proofs of

claim, and instructs the creditor as follows:

                Attach redacted copies of any documents that support the claim, such as
                promissory notes, purchase orders, invoices, itemized statements of running
                accounts, contracts, judgments, mortgages, and security agreements. You may
                also attach a summary. Attach redacted copies of documents providing evidence
                of perfection of a security interest. You may also attach a summary.




                                                   9
19-23013-rdd      Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09            Main Document
                                         Pg 10 of 16



In re Minbatiwalla, 424 B.R. 104, 111-12 (Banks. S.D.N.Y. 2010) (quoting from Official

Bankruptcy Form B 10).

       31.     Here, none of the Claimants’ general unsecured claims is based on a writing.

Accordingly, those Claims did not need to attach a writing and, the failure to attach a “writing” is

not fatal to the Claims.

       32.     Moreover, the Claims set forth sufficient facts to support the Claimants’ claims

against the Twelve Debtors. The standard for assessing the prima facie validity of a claim

mirrors the standard of Rule 12(b) of the Civil Rules. See In re DJK Residential LLC, 416 B.R.

100, 106 (Bankr. S.D.N.Y. 2009) (“In determining whether a party has met their burden in

connection with a proof of claim, bankruptcy courts have looked to the pleading requirements set

forth in the Federal Rules of Civil Procedure.”).

       33.     The Claims meet the pleading standard of Rule 12(b) of the Civil Rules, as

explained in Section B below.

       34.     Moreover, even if the Claims failed to set forth sufficient facts and did not meet

the standard for prima facie validity, the claims would not be disallowed out of hand, as the

Debtors would have this Court believe. Rather, the burden of establishing the entitlement to the

claim would merely shift to the Claimants. See, e.g., In re Oneida Ltd., 400 B.R. 384, 389

(Bankr. S.D.N.Y. 2009); In re Residential Capital, LLC, 501 B.R. 531, 539 (Bankr. S.D.N.Y.

2013);In re Ellipso, Inc., No. 09-00148, 2011 Bankr. LEXIS 367, at *30 (Bankr. D.D.C. Feb. 7,

2011) (“If the complaint fails to set forth sufficient facts that would show as a matter of law that

the claimant would be entitled to relief, then the proof of claim is not entitled to the presumption

of prima facie validity, and the claimant bears the entire burden of showing its entitlement to the

claim.”).



                                                10
19-23013-rdd      Doc 79      Filed 01/02/20 Entered 01/02/20 20:33:09          Main Document
                                          Pg 11 of 16




        B.     The Claims Set Forth Sufficient Facts to Support Legally Cognizable Claims
               Against the Debtors, Including the Secret LLC Debtors

        35.    The Claims make specific allegations of misconduct by both the Holding

Company Debtors and the Secret LLC Debtors that support legally cognizable claims against

them.

        36.    First, Strulovitch and Oberlander improperly diverted the Claimants’ funds to the

Debtors. Through their receipt and use of the Claimants’ Funds, the Holding Company Debtors

and the Secret LLC Debtors exercised dominion and control over personal property belonging to

the Claimants, thereby interfering with the Claimants’ right to possession of such property, to the

Claimants’ detriment.      Thus, the Claimants have a claim against the Twelve Debtors for

conversion of the Funds.

        37.    Second, because the Twelve Debtors knowingly received and used the converted

funds, the Twelve Debtors were wrongfully in possession of Claimants’ Funds and have received

substantial benefits from the wrongful possession thereof. Equity and good conscience require

that the Twelve Debtors return the value of the Funds to the Claimants. Thus, the Claimants

have a claim against the Twelve Debtors for unjust enrichment.

        38.    To the extent that the Debtors take issue with the Claimants’ failure to specify

how much money was diverted to each particular Debtor from each particular Claimant,

Claimants need discovery from the Debtors to ascertain those facts – especially in light of the

general commingling of funds by the Individual Malefactors/Debtors , and failure by them to

account heretofore.     Therefore, discovery is needed by the Claimants so that they can

demonstrate at trial the precise amount of their Claims.


                                                11
19-23013-rdd      Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09            Main Document
                                         Pg 12 of 16



       39.     Based on the Claims, the Debtors are indebted to Claimants for general unsecured

liabilities. The general unsecured liabilities are based on funds that were misappropriated to the

Debtors from (i) the LLC Claimants and (ii) funds from the Individual Claimants that were never

placed in the LLC Claimants’ accounts.

       C.      Virtually All of the Claims are General Unsecured Claims, and the Debtors
               Also Failed to Bring an Adversary Proceeding to Subordinate Claims under
               Bankruptcy Code section 510(b)

       40.     As an initial matter, contrary to the Debtors’ bare contention, virtually none of the

Claims arises from the sale of securities. Rather, the Claims arise primarily from the diversion of

Claimants’ funds to the Debtors, not the sale of any securities. Only the securities fraud claims

of four LLC Claimants against the four Holding Company Debtors, in which those four LLC

Claimants are members, arguably arise from the sale of securities.

       41.     The Debtors’ attempt to swiftly subordinate the Claims in their entirety by way of

motion practice contravenes Bankruptcy Rule 7001(8), which states that an adversary proceeding

is required to “subordinate any allowed claim or interest, except when a chapter 9, chapter 11,

chapter 12, or chapter 13 plan provides for subordination[.]” Rule 7001(8). As a result, the

Claimants are entitled to the rights and protections afforded by the Civil Rules and Bankruptcy

Rules in connection with any attempted subordination of their Claims.

        (D.    The Claimants Assert Only Direct Claims on Their Own Behalf and Do Not
               Assert Derivative Claims

       42.      None of the Claims is asserted derivatively. The Claims are asserted by the

Individual Claimants and the LLC Claimants on their own behalf, and nothing in the proofs of

claims indicates otherwise. Likewise, none of the claims in the Second Amended Complaint in

the Federal Action was asserted derivatively. And none of the claims in the First Amended

Complaint, which the Debtors attach to their Objection, was asserted derivatively. The Debtors’


                                                12
19-23013-rdd      Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09           Main Document
                                         Pg 13 of 16



naked assertion that the LLC Claimants’ Claims are asserted derivatively is simply erroneous.

       43.     Nor are the claims of the Individual Claimants and the LLC Claimants

overlapping or duplicative. The Debtors received funds that were diverted directly from both the

Individual Claimants and the LLC Claimants. To the extent the Debtors are now complaining

that the Claimants should specify exactly how much was diverted from each Claimant to each

Debtor, only the Debtors have that information. Accordingly, the Claimants should be allowed

to seek, and the Debtors should be compelled to provide, discovery with respect to the precise

amount of the Claims.

        E.     The Claims Against the Holding Company Debtors
               Are Not Contradicted by the Claims in the Federal Action

       44.     The Claims accord completely with the claims asserted by the plaintiffs in the

Federal Action. Neither of the Debtors’ arguments to the contrary bears scrutiny.

       45.     First, the Second Amended Complaint stated that Strulovitch and Oberlander

“returned some of the investment funds” in connection with the four Holding Company Debtors.

At most, this return of some of the Funds would decrease the size of the claims asserted by the

four LLC Claimants and the Individual Claimants who are members thereof, against these four

Holding Company Debtors. But it by no means would invalidate their claims. Perhaps more

importantly, this return of Funds would have no effect on the other Claimants whose Funds were

improperly diverted to the Four Holding Company Debtors.

       46.     Second, to the extent that the Debtors believe the Second Amended Complaint

insufficiently set forth specific misrepresentations for the claims of securities fraud against the

four Holding Company Debtors, that in no way contradicts a claim for securities fraud by the

four LLC Claimants who were members in the Holding Company Debtors. Furthermore, the

proposed Third Amended Complaint submitted in the Federal Action substantially augments the


                                                13
19-23013-rdd         Doc 79      Filed 01/02/20 Entered 01/02/20 20:33:09                     Main Document
                                             Pg 14 of 16



specific allegations of misrepresentations relating to the four Holding Company Debtors.



        F.       The Court Decision in the Federal Action
                 Does Not Affect the Viability of the Claims Here

        47.      The court decision in the Federal Action does not affect the viability of any of the

Claims here. Judge Amon dismissed only one claim on the merits, and this claim is not asserted

here.

        48.      Judge Amon dismissed the claim by the Individual Claimants against the

defendants for securities fraud based upon the membership interests in the Holding Companies

because the Individual Claimants never directly purchased membership interests in the Holding

Company. Here, no claim for securities fraud is asserted by the Individual Claimants. The only

claim for securities fraud is asserted by four of the LLC Claimants against their respective four

Holding Company Debtors. Judge Amon specifically recognized the ability of the LLC

Claimants to assert securities fraud claims based upon the purchase of membership interests in

their respective Holding Company. (See Slip Op. at 40 n.16 (“[N]ow that plaintiffs have

submitted evidence that the members of the LLC Plaintiffs have authorized them to bring this

suit, there is no barrier whatsoever to the actual purchaser of the securities at issue to interposing

those claims against defendants.”).)

        49.      Once Judge Amon dismissed the only federal claim, she dismissed the various

common law claims based on lack of supplemental jurisdiction. She did not dismiss those claims

on the merits. Thus, there is no impediment to the assertion of such claims by Claimants here.10

        G.       The Vast Majority of Claims are Not Subject to Arbitration

        50.      The Debtors also misconstrue the holding of Judge Amon and the underlying facts

10
  Moreover, the assertion that no state court action has been commenced in Paragraph 7 of the Claim Objection is of
no moment.

                                                        14
19-23013-rdd         Doc 79      Filed 01/02/20 Entered 01/02/20 20:33:09                    Main Document
                                             Pg 15 of 16



with respect to arbitration. Each Holding Company Agreement – which contained an arbitration

provision – was entered into by CSRE, a Holding Company, the LLC Claimant that was a

member of that particular Holding Company, and some members of that particular LLC

Claimant.     Judge Amon simply held that disputes between parties to a Holding Company

Agreement arising out of that agreement are subject to arbitration.

        51.      Thus, as to each of the four Holding Company Debtors, only one LLC Claimant is

bound by the arbitration agreement: the LLC Claimant that is a member of that particular

Holding Company Debtor. Otherwise, all the other claims asserted by the Claimants against the

Holding Company Debtors are not subject to arbitration and should not be disallowed on those

grounds, summarily, as the Debtors disingenuously suggest.11

        52.      Consequently, the vast majority of the Claims against the Holding Company

Debtors and the Secret LLC Debtors are not subject to arbitration, and these Claims are hardly

secondary to the small minority of the Claims that are subject to arbitration.




11
  Arguably, the claims of five Individual Claimants against the Holding Company Debtors are arbitrable under the
applicable Holding Company Agreements. (See Slip. Op. at 6 n.3.) Nevertheless, the vast majority of the Claims
against the Twelve Debtors are not subject to arbitration.

                                                       15
19-23013-rdd      Doc 79     Filed 01/02/20 Entered 01/02/20 20:33:09            Main Document
                                         Pg 16 of 16



                                         CONCLUSION

       For the foregoing reasons and authorities, Claimants respectfully request that the Court

(i) deny the relief requested in the Claim Objection or adjourn the hearing thereon to allow the

parties to conduct discovery, and (ii) grant such other relief as the Court deems just and proper

under the circumstances.

Dated: New York, New York
       January 2, 2020


                                      BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
                                      Attorneys for the Claimants Identified in Exhibit A
                                      (annexed hereto)


                                      By: /s/ Yitzchak E. Soloveichik
                                      Yitzchak E. Soloveichik



                                      McGRAIL & BENSINGER LLP
                                      Special Bankruptcy Counsel for the Parties Identified on
                                      the Notice of Appearance filed at Docket #71


                                      By: /s/ Ilana Volkov
                                      Ilana Volkov




                                                16
